Per Curiam.
A jury convicted defendant of armed robbery, MCLA § 750.529 (Stat Ann 1969 Cum Supp § 28.797), and he was sentenced. On appeal, defendant contends he was denied a fair and impartial trial because of the rulings and comments of the trial judge.
The excerpts from the transcript cited by defendant in his brief in support of his position on appeal, standing alone, lend some support to that position. In context with the entire transcript, they demonstrate performance of the statutory duty of a judge at trial, MCLA § 768.29 (Stat Ann 1954 Rev § 28.1052).
Limitation of repetitive questioning is not an improper restriction of cross-examination, People v. Lloyd (1967), 5 Mich App 717. Prevention of counsel from testifying in formulating questions is proper, and the allowance of leading questions is discretionary, MCLA § 768.24 (Stat Ann 1954 Rev § 28.1047). MCLA § 768.29, supra, requires a trial judge to expedite trials.
The record does not demonstrate a clear abuse of discretion by the trial judge in controlling the conduct of this trial. People v. Shaw (1968), 9 Mich App 558.
Affirmed.